Order entered February 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01569-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                                 JOHN M. CHERRY, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F10-72386

                                            ORDER
       The Court GRANTS the State’s February 10, 2014 motion to supplement the record. We

ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental record containing copies of the pass slips dated: March 5, 2013; April 9,

2013; April 30, 2013; May 9, 2013; June 12, 2013; June 27, 2013; July 10, 2013; August 16,

2013; and September 13, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE